Citation Nr: 1522621	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-46 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1. Entitlement to an increased rating for a left ankle sprain with resection of loose cartilage and insertion of screws, in excess of 10 percent prior to January 28, 2011, and in excess of 20 percent thereafter.
 
2. Entitlement to service connection for ischemic heart disease.
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1970 to August 1976.
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2014, the issue of entitlement to an increased rating for residuals of a left ankle injury was remanded for further development.
 
In August 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned  sitting in Atlanta, Georgia.  A transcript of the hearing is of record.
 
In addition to the paper claims file, there are records in Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
Prior to January 28, 2011, a left ankle sprain with resection of loose cartilage and insertion of screws were not manifested by a marked limited motion.  At no time during the appeal period has the left ankle sprain with resection of loose cartilage and insertion of screws been manifested by ankylosis, malunion of the os calcis or astragalus or astragalectomy.


CONCLUSION OF LAW
 
The criteria for a rating in excess of 10 percent prior to January 28, 2011, and in excess of 20 percent thereafter for a left ankle sprain with resection of loose cartilage and insertion of screws have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2007 and May 2008 letters, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim and how VA assigns disability evaluations and effective dates.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  For the reasons discussed below, the Board finds that the examinations are adequate to make a determination on the issue.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
At the September 2012 Board hearing, testimony was elicited by the undersigned regarding the Veteran's symptomatology during the period on appeal; thus, the material issue on appeal was fully developed.  See 38 C.F.R. § 3.103(c)(2) (2014).
 
Pursuant to the January 2014 Board remand the Veteran was afforded an adequate VA evaluation addressing the current severity of his left ankle disorder; thus, there has been substantial compliance with the terms of the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Legal Principles and Analysis
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
The Veteran was initially awarded a 10 percent evaluation for a left ankle sprain with resection of loose cartilage and insertion of screws in August 1976.  In April 2014, VA increased the rating to 20 percent, effective January 28, 2011.
 
The Veteran's left ankle disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides for a 10 percent disability rating for a moderate limitation of ankle motion.  A 20 percent disability rating requires a marked limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantarflexion. 38 C.F.R. § 4.71, Plate II.  Although a 20 percent disability rating under Diagnostic Code 5271 is the maximum scheduler rating under this diagnostic code, the Board must also consider all other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).
 
Diagnostic Code 5270 applies to ankylosis of the ankle.  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 5270 a 20 percent evaluation is assigned for ankylosis of the ankle in plantarflexion less than 30 degrees.  For ankylosis of the ankle in plantarflexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a.  The other diagnostic codes applicable to the ankle, 5272 through 5274, applicable to ankylosis of subastragalar or tarsal joint, malunion of os calcis, and astragalectomy, each provide for maximum 20 percent ratings.
 
At a March 2007 VA contract examination the appellant reported left ankle weakness, balance problems, stiffness, and occasional giving way.  While burning, aching, throbbing, and sharp pain did not incapacitate the Veteran, they did require frequent changes of position.  Pain was relieved with medication.  Physical examination was negative for signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, guarding of movement, or deformity.  Range of motion revealed 15 degrees of dorsiflexion, with pain at 15 degrees, and 40 degrees of plantarflexion.  There was no notation regarding any pain in plantarflexion.  While there was no additional limitation of motion following repetitions, joint function was opined to be limited by pain, fatigue, weakness, lack of endurance and incoordination.  X-rays indicated evidence of prior surgery involving the medial malleolus but were otherwise normal.  The examiner opined that although some activities might take longer due to stiffness and pain, because the Veteran worked a desk job and was capable of performing daily activities, there was only a mild to moderate effect on his work and activities of daily living.
 
While an April 2007 VA treatment record indicates that the appellant continued to complain of occasional left ankle pain, the range of left ankle motion was judged to be normal.
 
A May 2009 VA treatment record notes that the Veteran reported some benefit from using an ankle brace but he reported continuing to experience pain with dorsiflexion.  Dorsiflexion was noted to be "zero" in both active and passive range of motion.
 
A July 2009 VA treatment record shows normal range of ankle motion.
 
At a January 2011 VA contract examination, the Veteran complained of stiffness, lack of endurance, fatigability and pain but denied heat, redness, locking, deformity, drainage, effusion and subluxation.  He also complained of dislocation, tenderness, fluid build-up, weakness, swelling, giving way, and reported that he could not support his body weight or balance on his left foot.  Physical examination revealed no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, deformity or ankylosis.  Range of motion revealed 10 degrees of dorsiflexion and 30 degrees of plantarflexion, both before and after repetitive motion study.  After repetitive motion the joint was not additionally limited due to pain, fatigue, weakness, lack of endurance or incoordination.  X-rays showed post-surgical pins and screw but no malunion of os calcis or astragalus.  While the appellant reported experiencing three-hour flare-ups as often as once per day, and which reportedly caused an additional limitation of motion and having to wear a brace, they were relieved with Naproxen.  The Veteran also reported two incapacitating episodes in the prior thirteen months, each which lasted one day.  As to his occupation and daily activities, the examiner opined that the ankle would prevent him from squatting, running, kneeling or walking for extended periods.
 
Virtual VA includes a January 2012 VA treatment record showing that the Veteran complained of his left ankle aching but he was able to walk about two miles daily.  While the examiner noted some medial malleolus tenderness, there was normal left ankle range of motion.
 
In February 2014, the Veteran was afforded a VA examination.  Although the examiner there indicated that he had reviewed the claims file, in the diagnosis and medical history section, he incorrectly identified the right ankle as the service-connected disability.  Further, objective testing revealed more impairment in the right ankle than the left, a finding that is contrary to the rest of the evidence in the claims file.  In light of these inconsistencies, the Board will not assign any probative value to the examination.
 
In February 2015, the Veteran was provided with another VA examination, which adequately evaluated the Veteran's current ankle disability.  The Veteran reported experiencing flare-ups several times per week for a few hours with pain of about 5 or 6 out of 10.  This allegedly made it difficult for the appellant to walk and stand.  The examiner noted that the left ankle had abnormal range of motion which contributed to functional loss involving antalgic gait and favoring of the left ankle.  Although pain was noted with dorsiflexion, plantarflexion and weight bearing, the examiner opined that it did not result in any functional loss.  There was no additional loss of function or range of motion after repetitive motion.  There was no evidence of ankylosis.  The lateral and medial aspects of the ankle were judged to be swollen and to exhibit tenderness to palpation.  While the examiner noted more movement than normal, disturbance of locomotion and interference with standing, strength was normal and there was no muscle atrophy.  The Veteran used a brace, special shoes and a cane.  X-rays did not indicate arthritis and there was no ankylosis, malunion of the calcaneus or talus.  The examiner opined that the left ankle had no additional limitations due to pain, fatigue, weakness, incoordination or lack of endurance following repetitive use and that the disorder would not impact his ability to perform any type of occupational task.  She could not comment without speculating, however, as to whether those factors limited functional ability with repeated use over a period of time or during flare-ups because she did not observe the Veteran in such conditions.  Although the examiner stated that she did not review the claims file, she reported reviewing the service treatment records, electronic medical records, Virtual VA and VBMS files.
 
In light of the above evidence, the Board finds that prior to January 28, 2011, the appellant's left ankle sprain with resection of loose cartilage and insertion of screws were not manifested by a marked limited motion.  Even after repetitions, at the March 2007 VA contract examination, there was 15 degrees of dorsiflexion and 40 degrees of plantarflexion - only 5 degrees less than normal in each plane of movement.  While the May 2009 VA treatment record noted zero degrees of dorsiflexion, this appears to be an anomaly as both the April 2007 and July 2009 VA treatment records noted normal range of motion and no other medical record indicated that the Veteran could not move his left ankle.  Therefore the evidence preponderates against entitlement to a rating in excess of 10 percent prior to January 28, 2011 under Diagnostic Code 5271.  38 C.F.R. § 4.71a.
 
The above evidence also reveals no basis to assign a scheduler rating higher than 20 percent at any time during the appeal period.  There has been no diagnosis of ankylosis and there has been no indication in the lay or medical evidence of any symptoms meeting the definition of ankylosis, i.e., immobility and consolidation of the left ankle joint.  Indeed, the January 2011 and February 2015 examiners specifically noted that there was no ankylosis, malunion of the os calcis, calcaneus, astragalus or talus.  

In addition, even assuming the application of DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the January 2011 VA contract examiner specifically found that with repetitive use the range of ankle motion was not additionally limited by pain, fatigue, weakness or lack of endurance and the February 2015 VA examiner wrote that there was no additional loss of function or range of motion after repetitions.  While the Veteran stated that he experienced flare-ups most every day for up to three hours and which limited his ability to walk and stand, to the extent the appellant's assertions are inconsistent with the specific examination findings of the trained health care professionals who conducted the January 2011 and February 2015 examinations, they are of lesser probative weight in determining the degree of functional limitation from the DeLuca factors than the examiners' findings.
 
Hence, the evidence demonstrates that at no time during the appeal period have the Veteran's symptoms more nearly approximated left ankle ankylosis in plantarflexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees, or in plantarflexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity warranting a 30 or 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5270, the only diagnostic code applicable to the ankle with criteria for higher scheduler ratings.  The evidence preponderates against finding that a separate rating is warranted even if one were possible under Diagnostic Codes 5272 through 5274.
 
The Board has considered whether a claim for a total disability based on individual unemployability has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for individual unemployability benefits will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the Veteran specifically stated in a September 2014 claim for individual unemployability that in July 2014 he became too disabled to work in part as a result of his ankle disability, a March 2015 rating decision awarded a total disability evaluation based on individual unemployability effective July 2014.  Prior to that time, he reported working full time in computer support since August 2004.  In light of the Veteran's statements above, and the fact that the evidence does not otherwise indicate that the Veteran's service-connected ankle disability resulted in unemployability prior to July 2014, the Board finds that a claim for individual unemployability benefits has not been raised for the period prior to July 2014.  Indeed, the Veteran stated that he had actually lost his job because his company was phasing out his position.
 
As to consideration of referral for an extraschedular rating, determination of whether referral is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating adequately contemplates the Veteran's disability picture.  Id. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is adequate, and referral is not required.  Id.  If the scheduler evaluation does not contemplate the Veteran's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Id.  Recently, the United States Court of Appeals for the Federal Circuit clarified that 38 C.F.R. § 3.321(b)(1), in addition to allowing referral for extraschedular evaluation based on an individual disability, also allows for referral for extraschedular consideration based on the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).
 
The Board finds that referral for extraschedular consideration is not warranted, whether based on the individual disability or on the combined effects of the Veteran's service-connected disabilities.  In the September 2014 application for a total disability evaluation based on individual unemployability the Veteran reported that from August 2004 to July 2014, he worked full time in computer support and over that same period had lost five months due to his disabilities.  Notably, from September 2010 to February 2011, the Veteran received a temporary 100 percent evaluation.  Thus, to the extent the five-month time period identified by the Veteran corresponds to more debilitating effects of his service-connected disabilities, the total rating adequately contemplated his disability picture.  The Veteran indicated that he was otherwise able to maintain full time employment since at least August 2004; thus the combined scheduler evaluation over that period - which ranged from 10 percent to 70 percent disabling - adequately contemplated any occupational impairment.  To the extent the scheduler rating did not adequately contemplate the combined effects of his disabilities, there is no indication of any marked interference with employment or frequent periods of hospitalization.
 
As to the left ankle alone, the scheduler rating adequately contemplates the disability level and, to the extent it does not, there is no evidence of any marked interference with employment or frequent periods of hospitalization.  While the Veteran reported at the January 2011 examination that he had experienced two one-day incidents of incapacitating episodes, this cannot reasonably be characterized as marked interference with employment in excess of that already contemplated in the assigned scheduler rating.
 
Therefore, the preponderance of the evidence reflects that the Veteran's left ankle symptoms do not more nearly approximate the criteria for any higher or separate scheduler rating at any point during the appeal period.  The benefit-of-the-doubt doctrine is thus not for application, and the claim of entitlement to an increased scheduler rating for a left ankle sprain with resection of loose cartilage and insertion of screws must be denied.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.
 
 
ORDER
 
Entitlement to an increased rating for a left ankle sprain with resection of loose cartilage and insertion of screws, in excess of 10 percent prior to January 28, 2011, and in excess of 20 percent thereafter, is denied.
 
 
REMAND
 
In a May 2012 rating decision VA denied entitlement to service connection for ischemic heart disease.  In August 2012, the Veteran filed a notice of disagreement with this decision.  It does not appear that a statement of the case has been issued as to this claim.  A remand for the AOJ to issue a statement of the case is therefore warranted.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:
 
Issue a statement of the case addressing the issue of entitlement to service connection for ischemic heart disease.  The Veteran must be advised of his appellate rights.  If an appeal is perfected in this matter, this claim should be returned to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


